DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapered ends (claim 1); expansion zone, contraction zone, and non-expansion zone; corner inserts (claims 11-13), inlet (claim 14), pump (claim 14), and outlet channel (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Regarding the claimed tapered ends, zones, and corner inserts, although they might be illustrated in the drawings, the drawings lack any labeling to indicate what areas of the raceway are considered to be the recited zones.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #106A, 106B, 117A, 117B, 115A, 115B, 501A, 148A, 148B, 112A, 112B, 113A, 113B, 111A, 206A, 502A, 502B, 207A, 211A, 220A, 220A’ 230A’, 220A” 230A” 220B’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: all of the reference numbers shown in figures 6A-6D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Embodiments of the present disclosure describe” in line 1 should be deleted as being an implied phrase that does not contribute to the conciseness of the Abstract. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, and 7-9 are objected to because of the following informalities:  “each tapered end” in claim 1, line 7 should be amended to recite –each of the tapered ends--; “each channel” in each of claim 2, line 2 and claim 7, line 1 should be –each of the channels--; “wastes and” in claim 8, line 2 should be –wastes, and--; and “region and” in claim 9, line 2 should be –region, and--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitations "the expansion zone" and “the contraction zone” in lines 1 and 2, respectively. There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to which claim the claim depends. See line 1.
Claim 9 recites the limitation "the length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, and 14 each recite the limitation "the recover zone[s]" in line 1 of each claim. There is insufficient antecedent basis for this limitation in each of the claims.
Claims 12 13, and 15 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 4, 5, 7, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lawrence, U.S. Patent Application Publication No. 2018/0110208 A1 (submitted by Applicant on IDS filed 11/7/2019).
Re Claim 1, Lawrence discloses a raceway, comprising:
A sloped base (132’with an apex (see figure 10 and paragraph [0072]),
A divider (134) extending upward from the apex (see id., figure 2, and paragraphs [0061], [0065], and [0076]),
Two side walls (opposing side walls 108, 110; see figure 2), each opposing and parallel to the divider (see id. and paragraph [0076]) sufficient to form two elongated channels on the sloped base (see id.; and
At least two tapered ends (rounded ends are tapered; see id.; see also drawing objection above) in fluid communication with the channels (see id.), each of the tapered ends including: an end wall (see id.), am optional pit (“optional” allows for the absence of a pit), and an optional sloped floor extending from the sloped base to the end wall or pit (“optional” allows for the absence of a sloped floor).
As indicated above, Lawrence discloses the divider extending upward from the apex. However, even should Lawrence not disclose such feature, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the divider to extend upward from the apex, as at least suggested by Lawrence (see figures 2, 9, and 10 and paragraphs [0061], [0065], [0072], and [0076]), in order to See id. and paragraph [0069].
Re Claim 2, Lawrence discloses that the divider minimizes turbulent flow in each of the channels. See paragraphs [0076] and [0088].
Re Claim 4, Lawrence discloses that the length of the divider is less than a length of the apex. See figures 2, 9, and 10 and paragraphs [0061], [0065], and [0072].
Re Claim 5, Lawrence discloses that the channels have a symmetric configuration. See id.
Re Claim 7, as best understood (see drawing objection above), Lawrence discloses that each of the channels includes one or more of an expansion zone, a contraction zone, and a non-expansion zone. See figures 2, 9, and 10 and paragraphs [0061], [0065], and [0072], noting that Lawrence discloses that each of the channels includes a non-expansion zone. See also Spec. at figures 3A-3D and paragraphs [0043] and [0045]-[0046], disclosing that the non-expansion zone is one in which the width of the channel remains constant.
Re Claim 10, Lawrence discloses a recovery zone (rounded ends formed around the ends of the divider; compare figures 2 and 9, with Applicant’s 1A and 1E) that encourages settling of molts and/or wastes. Compare figures 2 and 9, with Applicant’s 1A and 1E; the similar structures would perform in the same manner. Note, also, that Lawrence 132’ encourages settling of molts and/or wastes in the zone formed by the rounded ends.
Re Claim 16, Lawrence discloses that the raceway collects molts and/or removes wastes. See paragraphs [0066] and [0069].
Claims 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied to claim 1 above, and further in view of Kemp et al., U.S. Patent Application Publication No. 2018/0116184 A1 (hereinafter Kemp).
Re Claim 3, Lawrence does not teach the claim limitations.
Kemp, similarly directed to a raceway (see, e.g., figure 7A and paragraph [0092]) having a base, a structure that effectively acts as a divider (see id. and figure 5), and two side walls to form two elongated channels (see figure 7A), teaches that it is known in the art to have the base include opposite end structures (“pit structure”; see figures 7A-7C and paragraphs [0093]-[0094) having a different configuration than the portion of the base along which the structure acting as the divider extends. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lawrence to have the pit structure of Kemp, in order to promote sedimentation of the waste in an end of the raceway (see Kemp at paragraphs [0093]-[0094]; Lawrence at paragraph [0066]) by further slowing down liquid flow at an end of the raceway. See id.
Re Claim 14, as best understood (see drawing objection above), Lawrence teaches a recovery zone (rounded ends formed around the ends of the divider; compare figures 2 and 9, with Applicant’s 1A and 1E), but not that the recovery zone comprises one or more of an inlet and a pump.
Kemp, similarly directed to a raceway (see, e.g., figure 7A and paragraph [0092]) having a base, a structure that effectively acts as a divider (see id. and figure 5), and two side walls to form two elongated channels (see figure 7A), teaches that it is known see figures 7A-7C) that comprises one or more of an inlet (apertures to 410, 411, or 413) and a pump. See paragraph [0094].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lawrence to have the recovery zone comprise one or more of a inlet and a pump, as taught by Kemp, in order to effectively and efficiently remove waste form the recovery zone. See Kemp at figures 7A-7C and paragraphs [0093]-[0094]; Lawrence at paragraph [0066].
Re Claim 15, as best understood (see drawing objection above), Lawrence as modified by Kemp teaches that the inlet is included in the base (see Kemp at figures 7A-7C) and is provided in-line with an outlet channel (Kemp 410 and channels through which waste as transported from Kemp 411, 413 to the RAS). See id. and Kemp at paragraph [0094].
Although Lawrence as modified by Kemp teaches that the inlet is in the base, rather than the end wall, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the position of the inlet to be in the end wall, in order to facilitate collection of waste as it is carried by fluid moving along the end wall. Applicant’s Specification is silent as to any criticality of where the inlet is located, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied to claim 1 above, and further in view of Minami et al., U.S. Patent Application Publication No. 2019/0364857 A1 (hereinafter Minami).
Re Claim 6, Lawrence is silent as to the claim limitations.
Minami, similarly directed to a raceway (see, e.g., figure 7) comprising: a base, a divider (54), and two side walls each opposing and parallel to the divider sufficient to see id. and paragraphs [0039]-[0040]), teaches that it is known in the art to have the channels have an asymmetric configuration. See paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lawrence to have the channels have an asymmetric configuration, as taught by Minami, in order to provide different flow rates in each channel for comfort of individual animals. See Minami at paragraph [0039].
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied to claim 1 above (see 112(b) rejection of claim 8 above; the claim is assumed for purposes of this Office Action to depend from claim 1), and further in view of Shoham et al., U.S. Patent No. 10,039,244 B2 (hereinafter Shoham).
Re Claim 8, as best understood (see 112(b) rejection and drawing objections above), Lawrence does not teach that the raceway comprises an expansion zone and a contraction zone.
Shoham, similarly directed to a raceway (see, e.g., 1:21-25 and figures 35A-D), teaches that it is known in the art for the raceway to comprise an expansion zone and a contraction zone (see figure 35D; see also Spec. at figures 3A-3D and paragraphs [0043] and [0045]-[0046] for disclosure of those zones), wherein the expansion zone encourages settling of molts and/or wastes (see figure 35D, noting that the widening of the expansion zone necessarily creates a slower flow rate and thereby encourages settling of molts and waste), and the contraction zone increases a fluid flow rate. See id. noting that the narrowing of the contraction zone necessarily creates a faster flow rate.
See Shoham at 68:9-20. Applicant’s Specification discloses no criticality of having an expansion zone or contraction zone (see Spec. at paragraphs [0044]-[0046]), as opposed to, for example, a non-contraction zone (see Lawrence at figures 2 and 9), and such a modification amounts to merely a change in the shape of each of the channels.
Re Claim 9, as best understood (see drawing objections above), Lawrence does not teach that each of the two channels includes an expansion region and a contraction region.
Shoham, similarly directed to a raceway (see, e.g., 1:21-25 and figures 35A-D), teaches that it is known in the art for the raceway to comprise an expansion region and a contraction region (see figure 35D; see also Spec. at figures 3A-3D and paragraphs [0043] and [0045]-[0046] for disclosure of those zones), and the expansion and contraction regions have the same cross-sectional area and/or angle relative to a horizontal axis line along the length of the channels. See figure 35D.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Lawrence to have each of the channels include an expansion region and a contraction region, and the corresponding expansion regions and contraction regions of the two channels have the same cross-sectional area and/or angle relative to a horizontal axis line along the length of the channels, as taught by See Shoham at 68:9-20. Applicant’s Specification discloses no criticality of having an expansion region or contraction region (see Spec. at paragraphs [0044]-[0046]), as opposed to, for example, a non-contraction zone (see Lawrence at figures 2 and 9), and such a modification amounts to merely a change in the shape of each of the channels.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence as applied to claim 1 above, and further in view of Riche, U.S. Patent No. 4,813,377.
Re Claim 11, Lawrence does not teach that at least one of the recovery zones includes at least one corner insert.
Riche, similarly directed to an aquaculture device (see Abstract), teaches that it is known in the art for the device to comprise at least one recovery zone (80; see figure 5 and 4:56-5:5) that includes at least one corner insert (56). See id. and 4:27-32.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify at least one of the recovery zones of Lawrence to include at least one corner insert, as taught by Riche, in order to modify the shape of the raceway as desired to achieve a desired flow pattern. See Lawrence at paragraphs [0058] and [0061], teaching, inter alia, varying shapes for the raceway.
Re Claim 12, Lawrence as modified by Riche teaches that the at least one corner insert is rounded. See Lawrence at figures 2 and 9; Riche at figures 1 and 2.
see Lawrence at figures 2 and 9; Riche at figures 1 and 2), rather than straight.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the at least one corner insert to be straight, in order to achieve a desired flow pattern. Applicant’s Specification discloses that the corner insert may be any shape (see Spec. at paragraph [0047]), and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642